No.    91-378

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1992



CITY OF BILLINGS,
            Plaintiff and Respondent,
     -vs-
BRIEN PANASUK,
            Defendant and Appellant.


APPEAL FROM:     District Court of the Thirteenth Judicial ~istrict,
                 In and for the County of Yellowstone,
                 The Honorable William J. Speare, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                 Robert L. Stephens, Jr.; R. L. Stephens, P.C.,
                 Billings, Montana
            For Respondent:
                 Mary Jane McCalla, Prosecutor, City        Attorney's
                 Office, Billings, Montana


                                Submitted on Briefs:     April 15, 1992
                                              Decided:   June 9, 1992
Filed:



                                    Clerk
Justice R. C. McDonough delivered the Opinion of the Court.

     This is an appeal from an order of the Thirteenth Judicial
District, Yellowstone County.     Appellant and Defendant, Brien
Panasuk (Panasuk) challenges the jurisdiction of the City Court of
Billings to hear and determine criminal public nuisance charges
brought under §S 45-8-111(1)(a) and (b), MCA.     The District Court
held that the City Court did have jurisdiction.    We affirm.
     The sole issue for our review is whether or not the City Court
has jurisdiction to hear and determine criminal public nuisance
charges for violation of g g 45-8-111(1)(a) and (b), MCA.
     The City of Billings filed, in City Court, four complaints;
one alleging that Panasuk violated 5 45-8-lll(1) (a), MCA, and three
alleging violation of 5 45-8-111(1)(b), MCA.    Panasuk operates an
after hours club that caters to under age patrons.      The charges
allege Panasuk knowingly maintained an area, the parking lot
adjacent to his club, where persons gathered for the purpose of
engaging in unlawful conduct.      Unlawful conduct cited in the
complaints include: shootings, a stabbing, disturbances, curfew
violations, criminal mischief, criminalmisdemeanors, numerous open
container violations and misdemeanor possession of liquor.
     The City   Court concluded that     it had    jurisdiction and
subsequently imposed fines on each of the complaints. In addition,
the City Court sentenced Panasuk to six months in the county jail
which was suspended on conditions.       Panasuk appealed to the
District Court challenging the City Court's jurisdiction over the
matter.   The District Court upheld the City Court's jurisdiction,
relying   on   5   3-11-102, MCA,   which   grants   the    City   Court
jurisdiction over misdemeanors.
     Section 45-8-111, MCA, the section under which Panasuk was
charged, provides in relevant part:
          45-8-111.  Public nuisance. (1) "Public nuisance"
     means :
           (a) a condition which endangers safety or health,
     is offensive to the senses, or obstructs the free use of
     property so as to interfere with the comfortable
     enjoyment of life or property by an entire community or
     neighborhood or by any considerable number of persons;
           (b) any premises where persons gather for the
     purpose of engaging in unlawful conduct; or
          (6) A person convicted of maintaining a public
     nuisance shall be fined not to exceed $500 or imprisoned
     in the county jail for a term not to exceed 6 months, or
     both. Each day of such conduct constitutes a separate
     offense.
The penalty imposed in sub-section 6 makes violation of 5 45-8-111,
MCA, a misdemeanor.    See 5 45-2-101(36), MCA.
     Section 46-2-203, MCA, provides the City Court criminal
jurisdiction as authorized by 5 3-11-102, MCA.         Section 3-11-
102 (I), MCA, provides:
          3-11-102.  Concurrent jurisdiction. (1) The city
     court has concurrent jurisdiction with the justice's
     court of all misdemeanors and proceedings mentioned and
     provided for under chapter 10, part 3, of this title.
Chapter 10, part 3, of this title, as referenced above, includes:
     3-10-303.     Criminal jurisdiction.   ...
     (1) jurisdiction of all misdemeanors punishable by a
     fine not exceeding $500 or imprisonment not exceeding 6
     months or both such fine and imprisonment:      ...
Following these statutes, it        is clear that    City    Court has
jurisdiction over criminal misdemeanor charges. Furthermore, it is
clear that violation of 5 45-8-111, MCA, the section under which
Panasuk was charged, is a misdemeanor.
     Panasuk contends that 5 3-10-301(l) (b), MCA, precludes a city
court from hearing actions involving the title to, or possession of
real property.      Panasuk cites several statutory provisions as
demonstrating the legislative policy that matters involving title
to or possession of real property are beyond the jurisdiction of
non-record courts.      §   25-31-102, MCA,   5 3-10-301, MCA,    Rule
           ,
4 (B)(1)(c) M.R. Civ.P.      Furthermore, Panasuk argues that under 5
45-8-112, MCA, any action to abate a nuisance must be brought in
the name of the state and because abatement is a form of injunctive
relief, the district court has exclusive jurisdiction. Citing 5 3-
10-301(1)(h),    MCA.   Finally, Panasuk argues that the exclusive
remedies for public nuisance, both civil and criminal, are found in
5 27-30-202, MCA, which provides:
     27-30-202.  Remedies for public nuisances. (1) The
     remedies against a public nuisance are:
          (a) indictment or information;
          (b) a civil action; or
          (c) abatement.
     (2) The remedy by indictment or information is regulated
     by Titles 45 and 46.
Panasuk contends that under the guidelines of the foregoing
statute, a criminal prosecution for public nuisance cannot be
commenced by a complaint, but only by indictment or information.
The instant prosecution was commenced by a complaint filed in the
City Court.
     Panasuk's arguments fail for several reasons.          First, the
argument that the City Court is precluded from hearing cases
involving title to or possession of real property is premised on an
action to abate the nuisance.       The charges levied in the instant
case were filed under   §   45-8-11 (1), MCA, and were criminal charges
where the judgment was a fine and a suspended jail term. We do not
have a case that involves title to or possession of real property.
Furthermore, the sections cited by Panasuk all regard the civil
jurisdiction of the City Court.           The instant case involves the
question of the City Court's jurisdiction over a criminal matter.
       Panasuk's second argument is premised on belief that 5 27-30-
202, MCA, provides the 'exclusive' remedies for public nuisance.

Because the statute provides that an action against public nuisance
may be commenced by information or indictment, Panasuk argues that
an action for public nuisance may not be filed by complaint and
must be filed in District Court.
       In construing individual sections of the Code, the Code should
be considered in its entirety to determine the effect of any one
section.     State v. Bush (1974), 164 Mont. 81, 518 P.2d 1406.          We
note that 5 27-30-202, MCA, was enacted and has remained unchanged
since 1895.     In subsequent years the legislature enacted the above
cited     statutes   regarding    a   city   court's    jurisdiction   over
misdemeanors as well as 5 45-8-111, MCA, the criminal public
nuisance statute. Furthermore, in 1967, the legislature enacted a
statute that rewires all prosecutions brought in City Court be
commenced by a sworn complaint.       §   46-17-101, MCA.

        "In the construction of a statute, the office of the judge is
simply to ascertain and declare what is in terms or in substance
contained therein, not to insert what has been omitted or to omit
what has been inserted.          Where there are several provisions or
particulars, such a construction is, if possible, to be adopted as
will     give   effect   to   all."          1-2-101,   MCA.     Panasuk ' s

                                      5
interpretation of          27-30-202,      MCA, is problematic. Section            27-30-

202,   MCA, provides for "the remedies against public nuisanceu. It
does not explicitly provide that the listed remedies are exclusive.
Panasukrs interpretation                requires       that   we     insert   the    word
"ex~lusive'~
           into the statute despite its absence.
       Panasuk's interpretation also results in creating a direct
contradiction between            §   27-30-202,     MCA, and statutes subsequently
enacted.     Sections      3-11-102       and     3-10-303,   MCA, provide the City
Court    jurisdiction        over        the      instant     case    while   Panasukrs
interpretation        of     5       27-30-202,       MCA,    would     preclude     such
jurisdiction.         Therefore, we decline to adopt Panasukrs argument
that g   27-30-202,    MCA, provides the exclusive remedies for public
nuisance and that the City was required to file its action by
information or indictment in District Court.
       We conclude the City Court has jurisdiction to hear and
determine charges for violation of 5                  45-8-111,      MCA.   The District
Court is affirmed.

                                                       @PS&~           Justice

We Concur: